DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21 and 24-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 and 8-20 of Bleyer et al. (USPN 10,929,956). Although the claims at issue are not identical, they are not patentably distinct from each other.
For example, regarding claim 21, Bleyer discloses:
one or more processors; and one or more computer-readable hardware storage devices that store instructions that are executable by the one or more processors (see Bleyer claim 1, “processor(s) and storage device(s)) to cause the computer system to at least:
access a phase image comprising phase differences that represent changes in depth within overlapping sinusoidal periods occurring between a reference light and a reflected light (see Bleyer claim 1, “a phase image based on phase differences […] representing changes in depth within overlapping sinusoidal periods of the reference light and the reflected light”),
the phase image including ambiguities that occur as a result of multiple different depths represented by the phase image sharing a same phase difference value (see Bleyer claim 1, “the phase image includes ambiguities as a result of multiple different depths represented by the phase image sharing a same phase difference values”);
cause a machine learning component to de-alias the ambiguities by determining de-aliasing intervals for different sinusoidal periods included in the phase image (see Bleyer claim 1, “machine learning component being configured to de-alias the ambiguities in the phase image by determining […] de-aliasing interval”); and
generate a depth map based on the phase image and any resulting de-aliasing intervals generated by the machine learning component (see Bleyer claim 1, “generate a depth map based on the phase image and any resulting de-aliasing intervals generated by the machine learning component”).
	Subject matter recited in claims 24-40 can also be found in claims 1-6 and 8-20 of Bleyer.






Allowable Subject Matter
Claims 22 and 23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claims 21 and 24-40 are rejected under non-statutory double patenting rejection, and would be allowable upon approval of a timely filed Terminal Disclaimer. The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 21, Schoenlieb et al. (USPAPN 2020/0301014) discloses:
one or more processors; and one or more computer-readable hardware storage devices that store instructions that are executable by the one or more processors (see para [89], a computer) to cause the computer system to at least:
access a phase image comprising phase differences that represent changes in depth within overlapping sinusoidal periods occurring between a reference light and a reflected light (see para [27]-[29] and fig 1, light emitted towards and reflected from objects are detected in a sensor for generating a phase image based on phase differences),
the phase image including ambiguities that occur as a result of multiple different depths represented by the phase image sharing a same phase difference value (see para [34], depth values with ambiguity with aliasing effects from several possible distances); and
generate a depth map based on the phase (see para [37]-[41], resolving for the ambiguity).
However, Schoenlieb does not disclose to: cause a machine learning component to de-alias the ambiguities by determining de-aliasing intervals for different sinusoidal periods included in the phase image; and generate a depth map based on the phase image and any resulting de-aliasing intervals generated by the machine learning component. Similar reasons apply to claims 31 and 39.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOO JIN PARK whose telephone number is (571)270-3569. The examiner can normally be reached M-F 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VU LE can be reached on (571)272-7332. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Soo Jin Park/Primary Examiner, Art Unit 2668